Citation Nr: 1333071	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for fracture of the right orbit with residuals, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for traumatic brain injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1993.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in February 2009, and a transcript of the hearing is associated with his claims folder.  The case was remanded by the Board for additional development in May 2009, October 2010, and May 2012.  

Following the May 2012 remand, in February 2013, the RO awarded the Veteran a 10 percent rating for traumatic brain injury under Diagnostic Code 8045, separate from his 10 percent rating for fracture of the right orbit with residuals, which had previously had a 8207-8045 Diagnostic Code, effective from the October 23, 2008 effective date of a new regulation concerning the same.  As such, this separate rating part of the appeal since it arose from the claim for a higher rating for right orbit fracture with residuals.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in prior remands, the Veteran and his representative have argued that separate ratings are warranted for various symptoms associated with the service-connected disabilities at issue.  The diagnostic criteria for traumatic brain injury are to be considered.  

The Board remanded the case in May 2012.  One of the reasons for the remand was to have an examiner indicate whether the Veteran's sleep apnea was caused by or aggravated by his service-connected right orbit fracture disability.  The examiner was to report the extent of the Veteran's facial numbness and pain; headaches accompanied by light-headedness, dizziness, or fainting spells; blurred vision, pain, and irritation in the right eye; sinus pressure and nosebleeds; sleep apnea; and any mental health disorders.  The RO in turn was to consider the possibility of separate ratings.

Concerning the matter of whether the Veteran's sleep apnea was caused or aggravated by his service-connected right orbit fracture disability, the examiner in June 2012 indicated that it was less likely than not that the Veteran's head injury "plays any role" in his sleep apnea.  Unfortunately, this response arguably would not survive judicial scrutiny since it does not expressly address whether the sleep apnea "was caused by" or "was aggravated by" the service-connected right orbit fracture disability, or by the traumatic brain injury.  

Moreover, the examiner in June 2012 found that the Veteran had subjective complaints of visual impairment and appears to have found that the Veteran had subjective complaints of dizziness/vertigo (although the box for this was not checked), as he indicated that he would refer dizziness/vertigo issues to another qualified examiner.  The examination report indicates that the examiner recommended referring the Veteran to ophthalmology for visual issues, and to an ear, nose, and throat physician or general medical examiner for vertigo and dizziness.  

The June 2012 VA examination report indicates that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions; that his visual spatial orientation was normal; and that he had no neurobehavioral, communication, or speech effects.  However, in a July 2012 statement, the Veteran indicated that he does have both short and long term memory loss; that he has problems sometimes putting his words together in direct conversations with others without having to concentrate really hard; and that he gets lost in strange surroundings and most of the time that is why he tends to travel with his wife or daughter unless it is a route that he travels everyday or is using GPS devices.  He also indicated that he has right ear hearing loss disability and attributed this to his service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for appropriate VA examinations, to ascertain whether the claimed symptoms (blurred vision, sinus problems, nosebleeds, etc.)  It is imperative that the claims file be made available to the examiners for review. 

     a)  An appropriate examiner should offer an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's right orbit fracture disability or traumatic brain injury has caused or aggravated his sleep apnea.  

     b)  As to all symptoms complained of by the Veteran which are found to be examiner must render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's right orbit fracture disability or traumatic brain injury has caused or aggravated any current right ear hearing loss disability.  

     c)  As to any other claimed symptoms found on examination, the appropriate examiner should render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's right orbit fracture disability or traumatic brain injury has caused or aggravated such disorder.  

3.  Thereafter, the RO should review the expanded record and readjudicate the Veteran's pending claim in light of the expanded record.  The RO should, in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013), consider whether separate ratings are warranted for any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as headaches, hearing loss, right eye scar, etc.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


